Citation Nr: 1812162	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include trace to mild aortic regurgitation, to include as due to herbicide agent exposure, and to include as secondary to a service-connected disability or medications prescribed for a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, and to include as secondary to a service-connected disability or medications prescribed for a service-connected disability.

3.  Entitlement to a rating in excess of 40 percent for service-connected cystitis with episodic incontinence (cystitis).

4.  Entitlement to a rating in excess of 10 percent for service-connected traumatic epididymitis with left orchids (epididymitis).

5.  Entitlement to a rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD), to include whether pain disorder is a separate diagnosis.

6.  Entitlement to an effective date earlier than August 27, 2009, for the assignment of a total disability rating due to individual unemployability (TDIU).

7.  Entitlement to an effective date earlier than August 27, 2009, for the assignment of Dependents' Educational Assistance (DEA) under 38 U.S.C., Chapter 35.

8.  Entitlement to a rating in excess of 30 percent for service-connected migraine headaches.

9.  Whether a revision in the evaluation of cystitis is warranted.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 1966 to February 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Board denied the increased rating claims for cystitis, epididymitis, and PTSD, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In October 2015, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR).

In September 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to an increased rating for migraine headaches and whether a revision in the evaluation of cystitis with episodic incontinence is warranted are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A heart disorder was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed heart discover is etiologically related to his active service, was the result of his presumed herbicide agent exposure therein, or was caused or aggravated by a service-connected disability or by medications prescribed to treat a service-connected disability.

2.  Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, was the result of his presumed herbicide agent exposure therein, or was caused or aggravated by a service-connected disability or by medications prescribed to treat a service-connected disability.

3.  The Veteran's cystitis has not required the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

4.  The Veteran's epididymitis has resulted in recurrent symptomatic infection requiring drainage/frequent hospitalization, and/or requiring continuous intensive management.

5.  The Veteran's PTSD has not been shown to cause total occupational and social impairment.

6.  The Veteran's pain disorder is not a separate and distinct disability.

7.  Prior to August 27, 2009, the Veteran did not meet the schedular requirements for a TDIU; and, the weight of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unemployable prior to that time.

8.  Prior to August 27, 2009, the Veteran did not meet the schedular requirements for DEA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  
38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for hypertension have not been met.  
38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for a rating in excess of 40 percent for cystitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2017).

4.  The criteria for a rating in excess of 10 percent for epididymitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2017).

5.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

6.  The criteria have not been met for assigning a separate rating for a pain disorder. 
38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.14 (2017).

7.  The criteria for an effective date earlier than August 27, 2009, for the grant of a TDIU have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

8.  The criteria for an effective date earlier than August 27, 2009, for the grant of DEA have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed a service connection claim for a heart disorder and hypertension in March 2010, which were denied by June 2010 and December 2010 rating decisions.  The Veteran asserts that his heart disorder and hypertension are due to his active service and/or due to herbicide agent exposure and/or caused by a service-connected disability or medications prescribed for a service-connected disability.

The Veteran's military records show that he had service in the Republic of Vietnam.  As such, herbicide agent exposure is conceded.

The claims of service connection for a heart disorder and hypertension on a presumptive basis as due to herbicide agent exposure must fail because the herbicide presumption set forth in 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 does not apply.  Aortic regurgitation and hypertension are not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension. 

A veteran may still establish service connection for a heart disorder and hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

There is no objective evidence of record that links the Veteran's current heart disorder or hypertension to his active service.  STRs do not show complaints, symptoms, treatment, or diagnoses rendered by a medical officer during his service.

In May 1969, a VA examination record contained no diagnosis of a heart disorder or hypertension.  An examination of his cardiovascular system was within normal limits with no heart murmur or irregularities.  His blood pressure was 120/80.  A chest x-ray showed cardiovascular structures were within normal limits.  As such, the evidence of record simply does not show that a heart disorder or hypertension began while the Veteran was in service or within a year of separation.  The weight of the competent and credible evidence establishes that the heart disorder or hypertension did not manifest to a compensable (10 percent) degree within a year of service separation and therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic symptoms, diagnosis, or treatment of a heart disorder or hypertension during active service; therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on in-service chronic symptoms are not met.  

The weight of the competent and credible evidence establishes that the Veteran's heart disorder and hypertension first manifested many years after his separation from service and are not related to active service.  His heart disorder was first diagnosed in 2015 and his hypertension was first diagnosed in 2006, both more than 37 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In July 2015, the Veteran was afforded a VA examination.  The Veteran reported that his heart disorder symptoms started years ago.  He reported that his hypertension began a long time ago.  After interviewing the Veteran, reviewing his claims file, and conducting an examination, the VA examiner reported that the Veteran's medical record show that he had chest pain in 2011 and was diagnosed with atypical chest pain secondary to obesity and age.  The examiner opined that it was less likely than not that the Veteran's heart disorder and hypertension were due to, the result of, or aggravated by his service-connected PTSD.

In December 2016, the Veteran was afforded a VA examination.  The Veteran reported that he had experienced chest pressure and dyspnea for several years but did not recall exactly when his symptoms began.  He also reported that he did not recall exactly when his hypertension began.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's heart disorder was at least as likely as not related to his episodes of dyspnea.  The examiner noted that a May 2015 echocardiogram showed evidence of trace to mild aortic regurgitation.  The examiner opined that the Veteran's heart disorder was less likely than not due to herbicide agent exposure as there was no VA presumption of service connection for aortic regurgitation.  The examiner opined that the Veteran's hypertension was less likely than not due to herbicide agent exposure as there was no VA presumption of service connection for hypertension.  The examiner reported that the weight of the medical literature was against a relationship between herbicide agent exposure and hypertension.

After weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his heart disorder and hypertension were due to his active service, due to herbicide agent exposure, or caused by a service-connected disability or medications prescribed for a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a heart disorder and hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A heart disorder and hypertension are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that physical examinations that include objective medical studies, multiple blood pressure readings, and kidney function studies are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1377; and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of both a heart disorder and hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as aortic regurgitation or hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

While the Veteran has asserted that his heart disorder and hypertension are secondary to a service-connected disability, he has not submitted any medical evidence supporting his contention that any heart disorder or hypertension is due to or the result of his active service, a service-connected disability, or medications for a service-connected disability.

As such, the criteria for service connection for a heart disorder and hypertension have not been met, and the Veteran's claims are denied.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Cystitis

In August 2009, the Veteran filed a claim seeking an increased rating for cystitis.  A January 2010 rating decision granted an increased rating of 40 percent effective August 27, 2009, the date his claim for an increased rating was received.  The Veteran asserts that he is entitled to a higher rating. 

The Veteran's cystitis is rated under Diagnostic Code 7512, which evaluates cystitis based on voiding dysfunction under Ratings of the genitourinary system - dysfunctions.  Under Ratings of the genitourinary system - dysfunctions, a 40 percent rating is assigned for voiding dysfunction that requires the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is assigned for voiding dysfunction that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115b, Diagnostic Code 7512.

The Veteran's treatment records do not show findings that are consistent with a higher rating.

In November 2009, the Veteran was afforded a VA examination.  He reported having stress incontinence and that he used two to three pads per day.  The examiner reported that the Veteran had a normal urinalysis.

As directed by the JMPR, in December 2016, the Veteran was afforded a VA examination.  He reported having continued urinary incontinence.  The examiner indicated that the Veteran required absorbent material which must be changed two to four times per day.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 40 percent are not met for the Veteran's cystitis.  The Veteran does not require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  As such, a rating in excess of 40 percent is not warranted.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal.  The criteria for a schedular rating in excess of 40 percent for the Veteran's cystitis have not been met and his claim is denied.

Epididymitis

In August 2009, the Veteran filed a claim seeking an increased rating for epididymitis, which was denied by a January 2010 rating decision.  The Veteran asserts that he is entitled to a higher rating. 

The Veteran's epididymitis is rated under Diagnostic Code 7525, which evaluates epididymitis based on urinary tract infection under Ratings of the genitourinary system - dysfunctions.  Under Ratings of the genitourinary system - dysfunctions, a 10 percent rating is assigned for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.4115b, Diagnostic Code 7525,

In November 2009, the Veteran was afforded a VA examination.  He denied having any recurrent urinary tract infection.  The examiner reported that he had not been hospitalized for urinary tract disease during the previous year.  The examiner reported that the Veteran was on medications for his epididymitis.  The examiner reported that the Veteran had a normal urinalysis.

As directed by the JMPR, in December 2016, the Veteran was afforded a VA examination.  He reported having constant left testicular pain.  The examiner indicated that the Veteran did not take continuous medications.  The examiner reported that there was no objective evidence to support any chronic urinary tract infection.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent are not met for the Veteran's epididymitis.  The Veteran does not have recurrent symptomatic infection requiring drainage/frequent hospitalization, and/or requiring continuous intensive management.  As such, a rating in excess of 20 percent is not warranted.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal.  The criteria for a schedular rating in excess of 10 percent for the Veteran's epididymitis have not been met and his claim is denied.

PTSD

In August 2009, the Veteran filed a claim seeking a service connection for PTSD.  A January 2010 rating decision granted service connection and assigned a 30 percent rating effective August 27, 2009, the date his claim for service connection was received.  A March 2010 rating decision granted a 70 percent rating effective August 27, 2009.  The Veteran asserts that he is entitled to a higher rating.  He also asserts that he is entitled to a separate rating for a pain disorder.

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442.  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The competent evidence of record, to include the Veteran's treatment records, VA examination reports, and private medical records do not establish findings consistent with a rating in excess of 70 percent. 

The Veteran's treatment records show that he has been married for over 40 years.  He reported having a stable family relationship.

In November 2009, the Veteran was afforded a VA examination.  He reported that he was functioning well in family relationships and attended church.

In December 2016, the Veteran was afforded a VA examination.  He reported that he was married in 1970 and remained married.  He reported having five children.  He reported that he taught at a congregation.  He reported having a few friends.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of her PTSD.  However, the record does not establish that the Veteran's PTSD has resulted in total occupational and social impairment at any time during the period on appeal.  He has remained married for over 40 years.  He has relationships with his five children.  He reported having friends.  He taught at a congregation.  At no time has a VA examiner indicated that the Veteran's PTSD resulted in total occupational and social impairment.

While the Veteran has undoubtedly experienced both social and occupational impairment, this is to be expected with a 70 percent rating, which contemplates symptomatology such as an inability to establish and maintain effective relationships.  Having reviewed the evidence of record, it simply cannot be concluded that the Veteran's PTSD results in total occupational impairment and total social impairment.

Accordingly, a rating in excess of 70 percent for the Veteran's PTSD is denied.

Regarding a separate rating for a pain disorder, "VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways. . . . It is the veteran's overall disability that is relevant, not the name of the causative disorder or disorders."  Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).  The regulation "clearly contemplates that several separately diagnosed disorders may have a singled manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder."  Id. at 1381 (referring to 38 C.F.R. § 4.14 ).  "The critical element is that none of the symptomatology for any one of [the conditions] is duplicative of or overlapping with the symptomatology of the other [conditions]."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In December 2016, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner reported that a diagnosis of "pain Disorder with both medical and psychological factors" had been utilized consistently by a psychiatrist treating the Veteran for PTSD since 2009.   The examiner reported that it was difficult to say with any certainty what this "diagnosis" describes, except for the general understanding that the perception of pain is multifactorial.  The examiner reported that the perception of, expression of, and reaction to pain were influenced by genetic, developmental, familial, psychological, social and cultural variables.  The examiner reported that psychological factors, such as the situational and emotional factors that exist when we experience pain, could profoundly alter the strength of these perceptions.  The examiner reported that attention, understanding, control, expectations, and the aversive significance could affect pain perceptions.  The examiner reported that consequently, the understanding of pain required not only understanding of the nociceptive system, but recognition and control of the many environmental and psychological factors that modify human pain perceptions.  The examiner reported that it was difficult to discern any specifics the VA psychiatrist         intended to convey.  The examiner reported that the medical evidence supported a finding of degenerative joint disease and gout, which were known to be painful.  The examiner reported that since there was no objective assessment of one's pain, determining the contributing factors seemed to be an elusive task.  The examiner reported that the assessment of pain appeared to be largely dependent upon the Veteran's report and the degree to which the findings of objective medical tests may corroborate the Veteran's report.  The examiner reported that the contribution of psychological factors is even more elusive to evaluate as an individual's distress may exacerbate the perception of pain, and when distress is controlled, the perception of pain may be lessened.  The examiner reported that there was no medical evidence which supported the notion that PTSD caused physical conditions.   The examiner opined that there was no medical evidence to suggest that the pain disorder was separate and distinct from the physical conditions accounted for by some of the Veteran's service-connected disabilities, and there was no evidence which supported the notion that PTSD caused or aggravated physical conditions.

Accordingly, separate ratings for the Veteran's PTSD and pain disorder are not warranted, and his claim is denied.

Earlier Effective Dates

An August 2011 rating decision granted a TDIU and DEA.  A TDIU was assigned with an effective date of August 27, 2009, the date he met the schedular requirements for a TDIU.  DEA was assigned with an effective date of August 27, 2009, the date the Veteran was found to have a total service-connected disability, permanent in nature based on a TDIU.  The Veteran asserts he is entitled to earlier effective dates.

TDIU

The Veteran was awarded a TDIU by an August 2011 rating decision effective August 27, 2009.  He asserts that he is entitled to a TDIU prior to August 27, 2009.

Disability evaluations are determined by comparing the Veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's compensable service connected disabilities prior to August 27, 2009, were cystitis rated at 40 percent disabling, epididymitis rated at 10 percent disabling, migraine headaches rated at 10 percent disabling, left medial femoral cutaneous neuropathy rated at 20 percent disabling, and a right shoulder scar with shrapnel wound to the back rated at 10 percent disabling.  The Veteran had a combined disability rating of 60 percent prior to August 27, 2009.  Therefore, the Veteran did not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU prior to August 27, 2009.  See 38 C.F.R. § 4.16(a).

As the Veteran did not meet the applicable percentage standards, the Board must consider whether he was nevertheless unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an extraschedular basis prior to August 27, 2009, is not warranted.

A review of the Veteran's VA treatment records, taken in total, does not suggest that he was actually unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities prior to August 27, 2009.

The Veteran's medical records prior to August 27, 2009, do not show that he was prevented from working due to his service-connected disabilities.  In addition, beyond the Veteran's own statements, he has not submitted evidence showing that he was prevented from working due to his service-connected disabilities prior to August 27, 2009.

In February 2008, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's right shoulder disability resulted in limitations with lifting and carrying, difficulty reaching, lack of stamina, decreased strength, pain, and increased absenteeism.  The examiner reported that the Veteran's migraine headaches resulted in memory loss, decreased concentration, hearing difficulty, vision difficulty, weakness or fatigue, and pain.  The examiner reported that the Veteran's left medial femoral cutaneous neuropathy resulted in the Veteran missing two weeks of work during the previous 12-month period.

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d 1372, 1377; Layno v. Brown, 6 Vet. App. 465 (1994).  He is still not, however, competent to assess whether the symptoms precluded employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who has examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be have the greatest probative value, and therefore, are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities were sufficient to produce unemployability prior to August 27, 2009.  Although his service-connected disabilities produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected disabilities.  

Indeed, based on his history of working in Federal law enforcement and his master's degree, coupled with his service-connected disabilities that, at most, would have limited him to simple, unskilled sedentary work, the Board finds that the above limitations did not completely erode the job base and the Veteran was able to perform work within the above limitations.  

Under these circumstances, the Board finds that the criteria for invoking the procedures for assignment of an extraschedular TDIU, pursuant to 38 C.F.R. § 4.16(b) are not met, and that the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, the claim for an effective date earlier than August 27, 2009, for the grant of a TDIU is denied.

DEA

Regarding an earlier effective date for DEA, DEA benefits are payable to the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met:  (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C. § 3510; 38 C.F.R. § 3.807(a).

Prior to August 27, 2009, the Veteran did not have a permanent total service-connected disability.  As such, he did not meet the schedular requirements for DEA.

Therefore, the basic eligibility conditions for DEA were not met prior to August 27, 2009, making August 27, 2009, the earliest date that all eligibility requirements were met.  VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted.  As these criteria were not met prior to August 27, 2009, an effective date prior to this date for the award of basic eligibility for DEA benefits must be denied.


ORDER

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

A rating in excess of 40 percent for cystitis

A rating in excess of 10 percent for epididymitis

A rating in excess of 70 percent for PTSD is denied.

A separate compensable rating for a pain disorder is denied.

An effective date earlier than August 27, 2009, for the assignment of a TDIU is denied.

An effective date earlier than August 27, 2009, for the assignment of DEA is denied.


REMAND

In January 2016, the RO granted an increased rating of 30 percent for the Veteran's migraine headaches effective December 10, 2010.  A March 2013 rating decision denied a revision in the evaluation for cystitis.  In April 2016, the Veteran filed a notice of disagreement with the January 2016 rating decision.  In May 2016, the Veteran filed a notice of disagreement with the March 2016 rating decision.

These notices of disagreement are still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of entitlement to an increased rating and whether a revision in the evaluation for cystitis is warranted; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


